DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 22, 29-34, 36 and 39-44 are pending in the application.  Claims 1-21, 23-28, 35 and 37-38 have been cancelled.  Claims 31-34, 36, 39-40 and 42 are withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 22, 30 and 41, and new claims 43-44, filed on 11/25/2020, have been entered in the above-identified application.

		
	
Claim Rejections - 35 USC § 102 or 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claims 22, 29-30 and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Talmy et al. (US Patent No. 5,538,925), with evidence from Dumitrescu (“Influence of chelating/fuel agents on the structural features, magnetic and dielectric properties of Ni ferrite”).   

Regarding claims 22, 29 and 44, Talmy teaches a Si3N4 reinforced aluminosilicate ceramic composite made from (A) about 5 to about 40 weight percent of Si3N4 reinforcement material, (B) from about 15 to about 35 weight percent of the recrystallization products formed from a molten glass composed of Al2O3 and an alkaline earth oxide selected from the group 2, and (C) the remainder of the composite being monoclinic BaO.Al2O3.2SiO2 (BAS), monoclinic SrO.Al2O3.2SiO2 (SAS), or a monoclinic solid solution of BAS and SAS (a matrix consisting of at least one aluminosilicate, wherein the matrix is made of barium aluminosilicate (BAS), and wherein the BAS in majority by mass comprises BAS of hexagonal structure or comprises BAS of monoclinic structure, as claimed) (Abstract).  Talmy also teaches that the preferred range for monoclinic BAS, SAS, or mixtures thereof is from 25 to 80 weight (Abstract and col. 4 lines 48-54).
 Talmy further teaches that, during cooling, the molten glass of (B) crystallizes, producing monoclinic BaO.Al2O3.2SiO2 (BAS), monoclinic Sr0.Al2O3.2SiO2 (SAS), or monoclinic BAS+SAS solid solutions, and other recrystallization products such as 3Al2O3.2SiO2 (i.e. mullite) (reinforcements made of at least one metal oxide or metalloid oxide appearing in one or several forms selected from particles and fabrics of fibers, as claimed) (see col 5 lines 29-47).  

With regard to the claimed limitation “wherein the composite material is free of cracks,” Talmy teaches that, with the molten glass, pressureless sintering produces Si3N4 reinforced monoclinic BAS, SAS, or BAS+SAS solid solution composites of low porosity (generally less than 1%) (col. 2 lines 49-52).  

With regard to the claimed limitations “no differential expansion leading cracks occurs within the composite material,” the examiner notes that applicant has provided at paragraphs [0048]-[0052] of applicant’s published specification (US 2015/0299052) specific structural examples which provide the structure and properties claimed.  The examiner notes that the composition of Talmy discussed above is the same as or substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Talmy would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the 

Regarding claim 30, Talmy remains similarly as applied above to claim 22.    

With regard to the claimed limitation of “a dense material with a density from 80% to 100% of a theoretical density of said material,” Talmy teaches that, with the molten glass, pressureless sintering produces Si3N4 reinforced monoclinic BAS, SAS, or BAS+SAS solid solution composites of low porosity (generally less than 1%) (col. 2 lines 49-52).  As evidenced by Dumitrescu, porosity (P) = (ρx – ρ)/ρx, where ρx is density calculated by XRD (theoretical density) and ρ is apparent density (see equations 4 and 6).  Thus, as calculated by the examiner, Talmy’s porosity of less than 1% corresponds to a density ratio ρ/ρx of more than 99% (i.e. 1 - porosity = 1 - 0.01 = 0.99).  



Claims 22, 29-30 and 43-44 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lopez-Cuevas et al. (“Effect of Milling Time on the Physical and Mechanical Properties of Celsian-Mullite Composites Synthesized from Coal Fly Ash,” see attachment).    

 Regarding claims 22 and 43-44, Lopez-Cuevas teaches four Celsian (Ba0.75Sr0.25Al2Si2O8) / Mullite (Al6Si2O13) composites synthesized from coal fly ash (Abstract).  Lopez-Cuevas teaches that Table 1 gives a summary of the effect of milling time and treatment temperature on the phase compositions determined by XRD for the synthesized Celsian/Mullite composites (end of page 45).  The examiner notes Lopez-Cuevas discloses the following Key 0.75Sr0.25Al2Si2O8 (Celsian), H = hexagonal Ba0.75Sr0.25Al2Si2O8 (Hexacelsian), M = Mullite, BA = BaAl2O4, A = Al2O3, and t = traces.  With regard to claim 43, Table 1 of Lopez-Cuevas discloses phase compositions such as M,H,C,A (Table 1 and Fig. 3).  With regard to claim 44, Table 1 of Lopez-Cuevas discloses phase compositions such as C,M,At,BAt, C,M,H,A, C,M,A, C,A,M, C,M,H,At, C,M,H, M,C,H,At, M,C,H,A, M,C,At, C,M,At, M,C,A and M,C,A,Ht (Table 1 and Fig. 3).    

With regard to the claimed limitation, “wherein the composite material is free of cracks, and no differential expansion leading to cracks occurs within the composite material,” Lopez-Cuevas shows, in embodiments (i.e. at 1h milling times), SEM micrographs of composites (Fig. 3).  Lopez-Cuevas teaches that observation on the SEM reveals the absence of a substantial amount of cracks in the analyzed samples.     

In addition, or in the alternative, the examiner notes that applicant has provided at paragraphs [0048]-[0052] of applicant’s published specification (US 2015/0299052) specific structural examples which provide the structure and properties claimed.  The examiner notes that the composition of Lopez-Cuevas is the same as or substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Lopez-Cuevas would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as Lopez-Cuevas teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the compositions taught by Lopez-Cuevas to have the claimed properties.  

Regarding claim 29, Lopez-Cuevas teaches that the nominal Celsian/Mullite weight ratios studied are 80/20, 60/40, 40/60 and 20/80 (Abstract).

Regarding claim 30, Lopez-Cuevas teaches examples of relative densities within the claimed range (see Equation (1) and Tables 2-5).  Lopez-Cuevas teaches also teaches examples of porosities such as ~11% and ~9%, which the examiner notes would correspond to relative densities within the claimed range (bottom of page 48).



Claims 22, 29, 41 and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ping (CN 102718529 A, see the attached machine translation).       

Regarding claims 22, 41 and 44, Ping teaches a method for preparing a ceramic composite material using natural aluminosilicate mineral raw materials ([0002]).  Ping teaches that the ceramic composite is composed of a matrix phase and reinforcement phase, wherein the matrix phase is mainly composed of quartz, feldspar and a small amount of glass phase and pore phase, and wherein the reinforcement phase is refined corundum, imported corundum fiber and mullite fiber (reinforcements made of at least one metal oxide or metalloid oxide appear in one or several forms selected from particles and fabrics of fibers, as claimed) ([0025]).  Ping also teaches that (in the method of preparation) barium carbonate participates in the synthesis reaction of SiO2, Al2O3, and BaO to form BaAl2Si2O8 monoclinic barium feldspar (BAS of monoclinic structure as claimed) ([0066]).

With regard to the claimed limitation, “wherein the composite material is free of cracks, and no differential expansion leading to cracks occurs within the composite material,” Ping teaches that the fibrous mullite is combined with the granular corundum, cristobalite, and 

In addition, or in the alternative, the examiner notes that applicant has provided at paragraphs [0048]-[0052] of applicant’s published specification (US 2015/0299052) specific structural examples which provide the structure and properties claimed.  The examiner notes that the composition of Ping is the same as or substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Ping would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as Ping teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the compositions taught by Ping to have the claimed properties.  

Regarding claim 29, Ping teaches that the composition ratio of the material (weight %) is: reinforcement phase 5-15%, matrix phase 85-95% ([0025]).


	
	
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Applicant contends that the binary recrystallization products (such as mullite) cited in claim 1, and column 9, lines 5 to 7, of Talmy cannot be regarded as reinforcements in the manner recited in instant Claim 22.  In this regard, applicant contends that said binary recrystallization products disclosed by Talmy are actually, rather, impurities present in small 
Regarding this contention, the examiner notes that applicant claims reinforcements appearing in one or several forms selected from particles and fabrics of fibers (claim 22).  In the examiner’s view, the recrystalization products of Talmy would at least be present in the form of particles as claimed, and would therefore be reinforcements in the form of particles as claimed.  The examiner also notes that, in the background section, Talmy discusses prior use of impurities and additives, stating that they adversely affect all properties of the ceramics, particularly their dielectric behavior and high-temperature mechanical properties.  In contrast, Talmy discloses that the recrystalization products of the invention do not adversely affect the dielectric properties of the ceramics in the amounts that they are present, and that they have melting points above 1600° C. and will not deteriorate the high temperature mechanical properties of final ceramics (col. 5 lines 44-47).  Thus, in the examiner’s view, Talmy’s recrystalization products are not undesired and instead are presented as an improvement over the products discussed in Talmy’s background section.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                      /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789